ORDER
PER CURIAM:
Lance C. Waggoner was convicted by a jury in the Circuit Court of Linn County of one count of unlawful use of a weapon, a class D felony under section 571.030.1(4), and was sentenced by jury to four years in prison. Waggoner appealed, alleging that the trial court committed plain error in (1) submitting a verdict director which describes a different crime than the one with which he was charged and allowing argument on the same, (2) denying his motion for acquittal because there was insufficient evidence to convict him, and (3) admitting prejudicial evidence of his wife’s physical condition upon the arrival of the police because he was not charged with assaulting his wife. We affirm. Rule 30.25(b). A memorandum explaining our decision has been provided to the parties.